DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ RCE submission filed on May 26, 2021 has been entered.
 
Specification
The amendments to the title are acceptable (p. 1 of Applicants’ reply) are acceptable.

Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on May 26, 2021 have been fully considered and are persuasive to the currently pending claims with respect to: 
		(i) an objection to a drawing,
 		(ii) the objections to the claims, and
		(iii) the previous 35 U.S.C. 112, second paragraph rejections
which are hereby withdrawn by the Examiner.  


Applicants’ argument regarding the amendment to independent Claim 1 concerning “a gas connection line is formed between the high pressure zone of the displacement machine and the counter pressure chamber and coupled downstream of an oil separator connected to the high pressure zone” is persuasive (bottom of p. 7 of Applicants’ reply).  Thus, the former 35 U.S.C. 102 rejection of Claim 1 based on KIM (KR 10-1355114B1) is withdrawn. 
	This application is now in condition for allowance.

Allowable Subject Matter
Claims 1-10 are pending and allowed.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			The displacement machine as claimed in independent Claim 1 including: 
				“only one passage in the displacement spiral, the one passage at least temporarily produces a fluid connection between the counter pressure chamber and at least one of the compression chambers, the passage is formed in such a portion of the displacement spiral in which the passage in an activated state of the displacement machine is opened on reaching of 85% - 100% of the relative compression chamber volume, and remains opened during a subsequent rotation, after opening of the passage, of the displacement spiral about a rotational angle of 120o – 360o and 
				a gas connection line is formed between the high pressure zone of the displacement machine and the counter pressure chamber and coupled downstream of an oil separator connected to the high pressure zone” is not shown or rendered over the prior art of record.  Claims 2-10 are further indicated as allowable subject matter by virtue of being dependent on independent Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  The cited references US2013/0280115 and US10527041 each show a scroll device having a gas connection line formed between the high pressure zone of the device and the counter pressure chamber and coupled downstream of an oil separator connected to the high pressure zone, but each lacks the only one passage in the displacement spiral and the activated state features.  These references represent the state of the art prior to the filing date of Applicants’ disclosure.  US10801496 discloses a similar displacement machine also conceived by one of the inventors of the instant application that includes a gas connection line and two (2) passages defined in the base of the orbiting scroll (in contrast to the instant application which discloses “only one passage” in the base of the orbiting scroll).    
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PAUL THIEDE/
Examiner, Art Unit 3746	
Monday June 7, 2021
/Mary Davis/Primary Examiner, Art Unit 3746